Motion granted insofar as to dispense with the printing of the record on appeal and permitting the appeal to be heard upon the original record, but upon printed appellant’s points on condition that the appellant files with the court at the time of the filing of the original record on appeal 19 printed copies of the pleadings, the opinion of the court below and the affidavits on which the motion for summary judgment was based. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and Stevens, JJ.